Citation Nr: 9914442	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  93-03 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama

THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for skin cancer.  

3.  Entitlement to service connection for a nodular mass on 
the left side of the face.  

4.  Entitlement to service connection for a right knee 
disorder.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel
INTRODUCTION

The veteran had active service from August 1990 to October 
1991.  The record also indicates that the veteran had more 
than 3 years and 7 months of prior active service.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1992 rating decision 
which, in part, denied service connection for a back 
disorder, an upper gastrointestinal disorder and the 
disabilities now at issue on appeal.  A personal hearing was 
conducted at the RO in November 1992.  In September 1995, the 
Board, in part, remanded the issues of service connection to 
the RO for additional development.  

By rating action in September 1998, service connection was 
established for a back disorder and gastric ulcer disease 
with hiatal hernia; service connection for the remaining 
issues was denied.  The veteran and his representative were 
notified of this decision and did not express dissatisfaction 
with the ratings assigned as a result of the grant of 
benefits.  Accordingly, the Board will limit its review of 
the appeal to the remaining issues as set forth on the first 
page of this decision.  


FINDINGS OF FACT

1.  The veteran does not currently have hypertension, and his 
claim for service connection for hypertension is not 
plausible.

2.  The veteran's claim of service connection for a right 
knee disability is plausible, there being a claim form signed 
for service connection for this disability prior to service 
discharge and a diagnosis of a right knee disability soon 
after discharge.

3.  Medical evidence of a nexus between any in-service right 
knee disability and military service has not been submitted.

4.  Skin cancer has not been diagnosed in service or 
postservice, and the veteran's claim is not plausible.

5.  The claim for service connection for a nodular mass on 
the left side of the veteran's face is plausible.

6.  A nodular mass on the left side of the veteran's face had 
its inception during military service. 


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
service connection for hypertension or skin cancer.  
38 U.S.C.A. § 5107 (West 1991).  

2.  A nodular mass on the left side of the veteran's face was 
incurred in service.  38 U.S.C.A. § 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).

3.  A right knee disability was not incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Initially, the Board notes that the veteran relates all of 
the disabilities now at issue on appeal to his period of 
active service in the Persian Gulf from August 1990 to 
October 1991.  (The record indicates that the veteran had 
more than 20 years of credited military service, of which 
more than 15 years was inactive service.)  The veteran 
asserts that he was treated for hypertension, skin cancer, 
and nodular mass on the left side of his face while in Saudi 
Arabia.  He also contends that he first injured his right 
knee while in the Persian Gulf, but did not seek medical 
attention until he reinjured the knee about a year later.  

The service medical records include several periodic 
examinations from March 1979 to October 1991.  A "Ret - NG" 
examination in March 1979 showed no pertinent abnormalities 
referable to the veteran cardiovascular system, skin or right 
knee.  The veteran's blood pressure was 120/66, and a chest 
x-ray study was negative.  Urinalysis and blood studies were 
also negative.  

On an annual examination in June 1983, the veteran reported 
that he had broken his right leg in an automobile accident in 
March 1983.  The examiner noted that there were no residuals 
from the injuries.  On examination, there were no 
abnormalities of the veteran's right knee, skin or 
cardiovascular system.  His blood pressure was 120/76, and an 
EKG was within normal limits.  

On an annual examination in August 1987, the veteran reported 
a history of a fracture of the right leg and removal of 
cartilage.  The veteran denied any history of a "trick" or 
locked knee.  On examination, there were no pertinent 
abnormalities referable to the veteran's right knee, skin or 
cardiovascular system.  His blood pressure was 118/66, and a 
chest x-ray study was negative.  A Graded Exercise test and 
an EKG were normal.  

On an annual examination in September 1990, the veteran's 
blood pressure was 98/58, and a chest x-ray study was normal.  
The veteran's skin, right knee and cardiovascular system were 
normal, and all laboratory studies, including an EKG were 
negative.  

On a Report of Medical History for release from active 
service in October 1991, the veteran indicated that he was 
treated with blood pressure medication and had a history of 
pain or pressure in his chest.  He also answered in the 
affirmative to the question of having high or low blood 
pressure and skin disease.  The veteran denied any history of 
a "trick" or locked knee, heart trouble, palpitation or 
pounding heart or dizziness or fainting spells.  On 
examination, the veteran's face, skin, lower extremities and 
cardiovascular system were all normal.  His blood pressure 
was 110/68, and all laboratory studies were negative.  A 
chest x-ray study and an EKG were normal.  

The record indicates that the veteran was discharged from 
service on October 8, 1991.  

Service department medical records indicate that the veteran 
was seen for right knee pain on October 28, 1991.  The 
veteran reported that his knee "popped and gave way" on 
Friday and that "the same thing happened to him" a year 
earlier.  The records indicate that a medial meniscus tear 
was suspected, and that the knee was immobilized for several 
weeks.  The veteran underwent an arthroscopic meniscectomy in 
February 1992.  

When examined by VA in December 1991, the veteran reported 
that his right knee popped and gave way.  On examination, the 
right knee was tender on palpation but there was no evidence 
of swelling.  Flexion - extension was from 0 to 94 degrees.  
There was a nodular lesion on the left side of his face, and 
the veteran reported that several lesions were removed from 
his forearm by freezing.  No visible scars were noted.  The 
veteran's blood pressure was 120/72 in the sitting position 
and 114/76 in the recumbent position.  Cardiac sound was 
normal and fairly audible, and sinus rhythm was normal.  
There was no evidence of murmurs and peripheral vessels were 
within normal limits.  A chest x-ray study was normal.  

In a sworn statement for purposes of medical examination and 
duty status in February 1992, the veteran reported that he 
injured his right knee while loading mailbags at a mail 
terminal sometime during the last week of September or the 
first week of October 1990.  The veteran stated that his knee 
was sore and swollen for several days but that it resolved, 
and that he had no further problems with the knee until 
October 1992.  The veteran reported that on the latter date, 
his right knee "snapped" while turning to move, and that he 
has had problems with the knee ever since.  

A sworn statement from a fellow soldier, M. A. Coleman, in 
February 1992, was to the effect that the veteran twisted his 
right knee in September/October 1990, but that the veteran 
continued to work the rest of the day even though he was in 
severe pain.  SSG Coleman also stated that the veteran's knee 
was swollen for several days after the injury.  

At a personal hearing at the RO in November 1992, the veteran 
testified that his blood pressure was normal, that he was not 
being treated for hypertension and that he was not taking any 
medications for high blood pressure.  The veteran also 
testified that he had a nodular mass on the left side of his 
face removed by "freezing" and that he had a similar mass 
on his ear.  The veteran described injuring his right knee 
during service while loading mail in October 1991.  The 
veteran stated that he had some swelling, but that he did not 
seek any medical attention and that he kept on working.  He 
testified that his symptoms resolved, and that he had no 
further problems until he reinjured the knee in October 1992.  
The veteran reported that he was treated for hypertension and 
was taking a pill at night, but was not sure whether it was 
for hypertension or to relieve pressure from his hiatus 
hernia.  

In a statement received in October 1997, the veteran reported 
that he had right knee surgery prior to service and was 
treated at the Burton, Herdurski and Phillips Baptist Medical 
Center.  

Private medical records from M. Hoffman, M.D., show treatment 
from 1992 to 1997.  Treatment records in August 1994, 
indicated that there was an area on the veteran's lip that 
had not healed in two months.  The diagnosis was solar 
keratosis of the lower lip and an area on the left hand.  The 
veteran also reported a "TIA" but subsequent CT scan ruled 
out a stroke or tumor.  The examiner opined that the 
veteran's symptoms were probably due to vascular spasm.  

Private medical records show that the veteran underwent 
cardiac evaluation for arrhythmia and chest discomfort in 
December 1997.  The veteran reported that he had problems 
with chest tightness, an exertional fluttering sensation, 
dizziness, shortness of breath and fatigue, and that they had 
worsened over the last two months.  An echocardiogram 
revealed normal left ventricular size and systolic function, 
and the examiner opined that trace tricuspid regurgitation 
was probably physiological.  A cardiac catheterization also 
showed normal left ventricular size and systolic function; 
ejection fraction was 55 percent.  The report also indicated 
that there was no evidence of any significant stenosis on 
epicardial coronary vessel angiogram.  

On VA cardiovascular examination in June 1998, the veteran 
reported that he had hypertension since 1991, and that he was 
placed on medications at that time because his hiatal hernia 
was pressing on his heart and making it flutter.  The veteran 
stated that he was not currently taking any blood pressure or 
heart medications.  On examination, the veteran's blood 
pressure was 122/82, and sinus rhythm was regular.  There 
were no murmurs and his heart was not enlarged.  Peripheral 
pulses were normal for his age.  Urinalysis, blood studies 
and an EKG were normal.  The examiner concluded that 
hypertension and heart disease were not found.  

On VA examination for skin diseases in June 1998, the veteran 
reported that he had a skin cancer taken off his left hand in 
1994 and also had some other lesions taken off the same year.  
The veteran stated that he was not receiving any therapy at 
present and that he had no specific symptoms.  On 
examination, there was a slightly hard keratotic lesion about 
2 mm in diameter on his left ear, and a similar lesion on the 
right chest wall.  There were some scars from his previous 
cryosurgery, but no associated systemic or nervous 
manifestations.  The diagnosis was skin cancers.  The 
examiner noted that skin cancer takes years to develop and 
opined that the veteran's skin cancer was not related to 
service.  

On VA examination of the veteran's right knee in June 1998, 
the examiner recorded the veteran's reported history of a 
right knee injury in service and subsequent surgery for a 
torn cartilage.  The diagnoses included status post surgery 
of the right knee and tear of the anterior cruciate ligament 
with instability.  The examiner opined that the veteran's 
torn anterior cruciate ligament was not related to service 
because the type of injury the veteran described during 
service would not have caused the significant tear of a major 
ligament.  


Analysis

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  Thus, the threshold question to be answered in this 
case is whether a well-grounded claim has been presented.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  A well-grounded claim is defined as a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  Section 5107 provides that the 
claimant's submission of a well-grounded claim gives rise to 
VA's duty to assist and to adjudicate the claim.  If the 
veteran has not presented a well-grounded claim, his appeal 
must fail and there is no further duty to assist him in the 
development of his claim.  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

"Although the claim need not be conclusive, the statute 
[Section 5107] provides that [the claim] must be accompanied 
by evidence" in order to be considered well grounded.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In a claim 
of service connection, this generally means that evidence 
must be presented which in some fashion links the claimed 
disability to a period of military service or to an already 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Montgomery v. Brown, 
4 Vet. App. 343 (1993).  Evidence submitted in support of the 
claim is presumed to be true for purposes of determining 
whether the claim is well grounded.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).  However, lay assertions of medical 
diagnosis or causation do not constitute competent evidence 
sufficient to render a claim well grounded.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1992); Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

Besides establishing a well grounded claim pursuant to Caluza 
above, the chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is noted during service or during 
an applicable presumptive period, and if competent evidence, 
either medical or lay, depending on the circumstances, 
relates the present condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488 (1997).  

Hypertension

Initially, it should be noted that in order for consideration 
to be given to a claim of service-connection, there must be a 
showing that a particular injury or disease resulting in 
disability was incurred in or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991).  Additionally, VA Regulations 
provide:  

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  

38 C.F.R. § 3.303(a) (1998).  

While the veteran believes that he is entitled to an award of 
service connection for hypertension, he has not presented any 
competent evidence of a current disability.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that in order to 
establish service connection, the evidence must show that the 
veteran currently has a disability stemming from service.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Furthermore, 
the veteran, as a lay person, is not competent to offer an 
opinion regarding a question involving medical expertise.  
Espiritu.  Postservice medical evidence of record does not 
confirm the presence of hypertension.  Blood pressure at the 
most recent VA examination was 122/82, and the veteran denied 
being on any blood pressure medication at the time of the 
examination.  Therefore, in the absence of any competent 
medical evidence showing a presently existing disability, 
there is no basis to grant service connection for 
hypertension.  

Right Knee

There is some indication that the veteran may have injured 
his right knee during service.  However, there is clear and 
unmistakable evidence of same, and the Board will afford the 
veteran the presumption of soundness at service entrance.  In 
this case, the veteran signed a claims form in October 1991 
indicating he was seeking service connection for a right knee 
disability, and a chronic right knee disability was diagnosed 
soon after service discharge.  The claim is thus plausible.

Despite the fact that the claim is plausible, the veteran has 
not presented any competent medical evidence to support his 
lay assertion of any relationship between his current knee 
condition and any injury in service.  This is a requirement 
to establish a well-grounded claim under Caluza discussed 
above.  

The veteran testified that he had some swelling in his right 
knee for a few days during service, that it resolved without 
medical attention, and that he had no further problems with 
the knee during service.  While he signed a form in late 
September 1991 indicating he was seeking service connection 
for aggravation of a preexisting knee disability, he 
specifically denied any history or right knee problems at the 
time of his separation examination in October 1991, and no 
pertinent abnormalities were noted on examination at that 
time.  The veteran has reported that his right knee 
"snapped" a couple of weeks after his discharge from 
service, and the record shows that he sought medical 
attention immediately after that incident.  Subsequent 
examinations revealed a tear of the medial meniscus, and the 
veteran underwent a meniscectomy in February 1992.  As noted 
above, there is no medical evidence of a nexus between any 
in-service knee injury and the postservice disability which 
required surgery.  In fact, a VA physician in June 1998 
opined that the veteran's right knee disorder could not have 
been caused by the incident the veteran described in service.  
Accordingly, there is no basis to grant service connection 
for this claim.  

Skin Cancer

At a personal hearing in November 1992, the veteran testified 
that he developed skin cancer in service.  However, neither 
the in-service nor postservice medical evidence of record 
reveal a diagnosis of skin cancer.  While the veteran was 
treated for a lesion of the left forearm and left ear in 
service, there is no evidence that these lesions represented 
a malignancy.  Importantly, there is no evidence that any 
biopsies were accomplished in service to confirm the presence 
of cancer.  Rather, treatment consisted merely of freezing 
the lesion.  At the initial VA examination postservice, it 
was noted that there were no scars resulting from the 
removal, by freezing, of several lesions of the forearm.  In 
the absence of medical evidence of carcinoma either during or 
postservice, there is no basis to grant service connection.  
In this regard, a lay person is not competent to diagnose 
cancer.  

Nodular Mass on the
Left side of the face

The veteran's service medical records do not show any 
complaints, treatment, or abnormalities referable to a 
nodular mass on the left side of the veteran's face.  
Interestingly, on the veteran's application for compensation 
which he signed in late September 1991, he requested service 
connection for facial lesions.  The veteran's separation 
examination in October 1991 showed his skin to be normal, and 
there were no identifying body marks or scars noted.  On VA 
examination in December 1991, a nodular mass on the left side 
of the face was noted.  In view of the veteran's complaint 
prior to discharge of a facial lesion and the appearance of 
the nodular mass so soon after the veteran's discharge from 
service, the undersigned finds that it is at least as likely 
as not that the nodular mass had its onset in service. 

ORDER

As well-grounded claims of service-connection for 
hypertension and skin cancer have not been presented, the 
appeal is denied.  

Service connection for a nodular mass on the left side of the 
face is granted.

Service connection for a right knee disability is denied.



______________________________
Iris S. Sherman
Member, Board of Veterans' Appeals

